Case: 12-3118    Document: 25     Page: 1   Filed: 11/28/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ qcourt of §ppeaIs'
       for tbe jfeberaI Qtircuit

                   JOHN A. BROWN,
                      Petitioner,

                            v.
           DEPARTMENT OF THE ARMY,
                  Respondent.


                        2012-3118


   Petition for review of the Merit Systems Protection
Board in case no. AT0752110629-I-1.


                      ON MOTION


                       ORDER

    The Department of the Army moves without opposi-
tion for a 30-day extension of time, until December 14,
2012, to file its response brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3118   Document: 25   Page: 2   Filed: 11/28/2012




JOHN BROWN V. ARMY                                    2


    The motion is granted.

                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27